Citation Nr: 0119315	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-08 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, for courses pursued from 
August 19, 1999 to December 17, 1999.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Helinski, Counsel




INTRODUCTION

The veteran had active service from July 1990 to July 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefit sought on appeal. 


REMAND

A review of the education folder reveals that in the 
veteran's Substantive Appeal (VA Form 9), received at the RO 
in February 2000, he indicated that he wanted a BVA hearing 
at a local VA office before a Member of the Board.  Following 
that request, by VA letter dated in April 2000, the veteran 
was notified that a hearing had been scheduled before an RO 
hearing officer at the Oakland RO.  That hearing was held, 
and the transcript is in the file.  However, there is no 
indication in the file that the veteran was scheduled for a 
hearing before a Member of the Board, as he requested, or 
that he withdrew his hearing request.  

Some recorded communications in the claims file indicate that 
the veteran was reportedly sent a hearing clarification 
letter from the Board in October 2000.  However, a search of 
the claims file was negative for a copy of that letter.  (The 
Board notes that it does not presently have the claims file 
to confirm this search, but only the Chapter 30 education 
folder, which contains no such letter).  Moreover, in a 
telephone call to the veteran in April 2001, he stated that 
he never responded to that letter because he had already 
requested a hearing in his VA Form 9.  He was reportedly 
upset that a hearing before a Member of the Board had not 
been scheduled.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The veteran should be afforded a 
hearing before a Member of the Board at 
the RO in Oakland, California, as soon as 
possible.  

2.  Time permitting before the veteran's 
BVA hearing, the RO is requested to 
review the entire file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


